Case 13-40722        Doc 42     Filed 12/13/18     Entered 12/13/18 10:42:36          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-40722
         Anna Divenere

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/17/2013.

         2) The plan was confirmed on 01/17/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/16/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/26/2014.

         5) The case was completed on 10/11/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,875.00.

         10) Amount of unsecured claims discharged without payment: $16,852.90.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-40722        Doc 42      Filed 12/13/18    Entered 12/13/18 10:42:36                 Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor             $25,615.23
         Less amount refunded to debtor                          $145.23

 NET RECEIPTS:                                                                                   $25,470.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,900.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $1,211.61
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,111.61

 Attorney fees paid and disclosed by debtor:                 $100.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ILLINOIS DEPT OF REVENUE        Priority       2,379.00       2,126.14         2,126.14      2,126.14        0.00
 ILLINOIS DEPT OF REVENUE        Unsecured            NA         554.90           554.90        418.32        0.00
 INTERNAL REVENUE SERVICE        Priority       3,316.00       3,316.10         3,316.10      3,316.10        0.00
 INTERNAL REVENUE SERVICE        Unsecured      3,374.00       8,075.15         8,075.15      6,087.63        0.00
 LVNV FUNDING                    Unsecured      6,336.00       5,902.84         5,902.84      4,449.99        0.00
 LVNV FUNDING                    Unsecured         808.00        735.75           735.75        554.66        0.00
 QUANTUM3 GROUP                  Unsecured      1,917.00       1,917.15         1,917.15      1,445.29        0.00
 SANTANDER CONSUMER USA          Unsecured      1,751.00       2,600.26         2,600.26      1,960.26        0.00
 VILLAGE OF ELMWOOD PARK/SONN Unsecured            200.00           NA               NA            0.00       0.00
 VILLAGE OF ROSEMONT/NORTHWES Unsecured            200.00           NA               NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR Unsecured       1,221.00            NA               NA            0.00       0.00
 IRS                             Unsecured      4,317.00            NA               NA            0.00       0.00
 LVNV FUNDING LLC                Unsecured         715.00           NA               NA            0.00       0.00
 CAPITAL ONE                     Unsecured      2,821.00            NA               NA            0.00       0.00
 CB USA INC                      Unsecured         109.00           NA               NA            0.00       0.00
 CB USA INC                      Unsecured         172.00           NA               NA            0.00       0.00
 CHOICE RECOVERY                 Unsecured          50.00           NA               NA            0.00       0.00
 CITY OF CHICAGO BUREAU PARKING Unsecured          322.00           NA               NA            0.00       0.00
 FFCC COLUMBUS INC               Unsecured          50.00           NA               NA            0.00       0.00
 FRANKLIN PARK POLICE DEPARTME Unsecured           200.00           NA               NA            0.00       0.00
 FRANKLIN PARK POLICE DEPARTME Unsecured           100.00           NA               NA            0.00       0.00
 HBLC INC/STEVEN J FINK AND ASSO Unsecured      1,506.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-40722        Doc 42      Filed 12/13/18     Entered 12/13/18 10:42:36              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $5,442.24          $5,442.24              $0.00
 TOTAL PRIORITY:                                          $5,442.24          $5,442.24              $0.00

 GENERAL UNSECURED PAYMENTS:                             $19,786.05         $14,916.15              $0.00


 Disbursements:

         Expenses of Administration                             $5,111.61
         Disbursements to Creditors                            $20,358.39

 TOTAL DISBURSEMENTS :                                                                      $25,470.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
